[Cite as Partners for Payment Relief DE, L.L.C. v. Jarvis, 2016-Ohio-7562.]




                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      SCIOTO COUNTY

Partners for Payment Relief DE, LLC
                                :
                                :
      Plaintiff-Appellee,       :     Case No. 15CA3723
                                :
      v.                        :
                                :
Todd C. Jarvis, et al,          :     DECISION AND JUDGMENT ENTRY
                                :
      Defendants-Appellants.    :     RELEASED 10/25/16
                                :
______________________________________________________________________

                                            APPEARANCES:

Bruce M. Broyles, Boardman, Ohio for Appellants Todd C. Jarvis and Kimberly D.
Jarvis.

Kimberly Y. Smith Rivera, McGlinchey Stafford, Cleveland, Ohio for Appellee Wells
Fargo Bank, National Association as Trustee for Option One Mortgage Loan Trust
2006-1, Asset-Backed Certificates, Series 2006-1.

Daniel Barham, Lancaster, Ohio for Appellee Partners for Payment Relief DE, LLC.
______________________________________________________________________
Hoover, J.

        {¶1}     Appellants Todd C. and Kimberly D. Jarvis appeal a judgment entered by

the Scioto County Court of Common Pleas granting summary judgment to Plaintiff

Partners for Payment Relief DE, LLC on its foreclosure complaint. Appellees Partners

for Payment Relief and Wells Fargo Bank, National Association as Trustee for Option

One Mortgage Loan Trust 2006-1, Asset-Backed Certificates, Series 2006-1 (“Wells

Fargo”) filed a joint motion to stay the appeal and remand it to allow the trial court to

issue a ruling on a motion to amend the judgment to make it a final appealable order.

The Appellants did not respond to the Appellees’ joint motion for a stay. Because the
Scioto App. No. 15CA3723                                                                    2


order appealed from is not a final, appealable order we lack jurisdiction and DISMISS

this appeal. Appellees’ joint motion to stay appeal is DENIED as MOOT.

                                           FACTS

       {¶2}   Partners for Payment Relief filed a complaint for a money judgment and

foreclosure against the Jarvises. Wells Fargo, the Scioto County Treasurer, and the

Ohio Department of Taxation were named as defendants with possible interests in the

property. Wells Fargo filed an answer asserting a priority interest in the property and a

cross-claim. Later Wells Fargo moved to dismiss the cross-claim, which the trial court

granted, but Wells Fargo continued to assert its priority interest in the property as set

forth in its answer. The Scioto County Treasurer and Ohio Department of Taxation also

filed answers asserting their respective interests.

       {¶3}   Partners for Payment Relief moved for summary judgment on its

complaint and the trial court granted it. However, although the trial court’s decision and

judgment entry acknowledged Wells Fargo’s answer, it failed to address Wells Fargo’s

property interest. The trial court entry contains Civ.R. 54(B) language that “there is no

just cause for delay.”

       {¶4}   The Jarvises filed an appeal from the entry granting summary judgment.

Shortly thereafter, the Appellees filed a Joint Motion to Amend Judgment Entry to

Constitute Final Appealable Order with the trial court and also a Motion to Stay Appeal

in this court asking us to stay this appeal and allow the trial court to rule on their Motion

to Amend Judgment Entry. The Jarvises did not respond to either of the two joint filings.

       {¶5}   Appellees argue that the trial court’s failure to address Wells Fargo’s
Scioto App. No. 15CA3723                                                                      3


outstanding property interest means that the judgment is an interlocutory order. They

acknowledge that the order contains Civ.R. 54(B) “no just cause for delay” language,

but that at some point the matter will have to be remanded to determine the portion of

the complaint concerning Wells Fargo’s property interest. They argue that the entry did

not fully dispose of the foreclosure case because it left Wells Fargo’s interest

undetermined. They assert that it would be in the interest of judicial economy to stay

this appeal and allow the trial court to amend the entry to address Wells Fargo’s

interest.

                                     LEGAL ANALYSIS

       {¶6}   Appellate courts “have such jurisdiction as may be provided by law to

review and affirm, modify, or reverse judgments or final orders of the courts of record

inferior to the court of appeals within the district[.]” Ohio Constitution, Article IV, Section

3(B)(2); see R.C. 2505.03(A). If a court's order is not final and appealable, we have no

jurisdiction to review the matter and must dismiss the appeal. Eddie v. Saunders, 4th

Dist. Gallia No. 07CA7, 2008–Ohio–4755, ¶ 11.

       {¶7}   An order must meet the requirements of R.C. 2505.02 to constitute a final,

appealable order. Chef Italiano Corp. v. Kent State Univ., 44 Ohio St. 3d 86, 88, 541
N.E.2d 64 (1989). Under R.C. 2505.02(B)(1), an order is a final order if it “affects a

substantial right in an action that in effect determines the action and prevents a

judgment[.]” To determine the action and prevent a judgment for the party appealing,

the order “must dispose of the whole merits of the cause or some separate and distinct

ranch thereof and leave nothing for the determination of the court.” Hamilton Cty. Bd. of
Scioto App. No. 15CA3723                                                                    4


Mental Retardation & Dev. Disabilities v. Professionals Guild of Ohio, 46 Ohio St. 3d
147, 153, 545 N.E.2d 1260 (1989).

       {¶8}   A judgment decree in foreclosure fully disposes of liability if it “determines

the extent of each lienholder's interest, sets forth the priority of the liens, and determines

the other rights and responsibilities of each party in the action.” CitiMortgage, Inc. v.

Roznowski, 139 Ohio St. 3d 299, 2014–Ohio–1984, ¶ 39. Thus, to qualify as a final order

under R.C. 2505.02(B)(1), a foreclosure decree must account for each lienholder's

interest and delineate each lienholder's rights. Id. at ¶ 20–21; Second Natl. Bank of

Warren v. Walling, 7th Dist. No. 01–CA–62, 2002–Ohio–3852, ¶ 18 ( “a judgment entry

ordering a foreclosure sale is not final and appealable unless it resolves all of the issues

involved in the foreclosure, including the following: whether an order of sale is to be

issued; what other liens must be marshaled before distribution is ordered; the priority of

any such liens; and the amounts that are due the various claimants”); See also Green

Tree Servicing L.L.C. v. Columbus & Cent. Ohio Children's Chorus Found., 10th Dist.

Franklin No. 15AP-802, 2016-Ohio-3426, ¶ 9.

       {¶9}   Additionally, if the case involves multiple parties or multiple claims, the

court's order must meet the requirements of Civ.R. 54(B) to qualify as a final,

appealable order. See Chef Italiano Corp. at 88. Under Civ.R. 54(B), “[w]hen more than

one claim for relief is presented in an action whether as a claim, counterclaim, cross-

claim, or third-party claim, and whether arising out of the same or separate transactions,

or when multiple parties are involved, the court may enter final judgment as to one or

more but fewer than all of the claims or parties only upon an express determination that
Scioto App. No. 15CA3723                                                                     5


there is no just reason for delay.” Absent the mandatory language that “there is no just

reason for delay,” an order that does not dispose of all claims is subject to modification

and is not final and appealable. Noble v. Colwell, 44 Ohio St. 3d 92, 96, 540 N.E.2d
1381 (1989); see Civ.R. 54(B). The purpose of Civ.R. 54(B) is “ ‘to make a reasonable

accommodation of the policy against piecemeal appeals with the possible injustice

sometimes created by the delay of appeals[,]’ * * * as well as to insure that parties to

such actions may know when an order or decree has become final for purposes of

appeal * * *.” Pokorny v. Tilby Dev. Co., 52 Ohio St. 2d 183, 186, 370 N.E.2d 738 (1977);

quoting Alexander v. Buckeye Pipeline, 49 Ohio St. 2d 158, 160, 359 N.E.2d 702 (1977).

       {¶10} The case presently before us involves multiple parties and claims and also

contains the Civ.R. 54(B) language. For the purposes of Civ.R. 54(B) certification, the

trial court makes a factual determination of whether or not an interlocutory appeal is

consistent with the interests of sound judicial administration. Wisintainer v. Elcen Power

Strut Co., 67 Ohio St. 3d 352, 617 N.E.2d 1136, paragraph one of the syllabus (1993).

On appeal, we review these findings under a competent, credible evidence standard.

Bell Drilling & Producing Co. v. Kilbarger Const., Inc., 4th Dist. Hocking No. 96CA23

(June 26, 1997); citing Hausman v. Dayton, 2nd Dist. Montgomery No. 13647 (Dec. 22,

1993), reversed on other grounds (1995), 73 Ohio St. 3d 671, 653 N.E.2d 1190. We will

not substitute our judgment for that of the trial court where some competent and

credible evidence supports the trial court's factual findings. Wisintainer at 355.

       {¶11} Here, only Partners for Payment Relief and the Scioto County Treasurer’s

interests have been resolved. Wells Fargo’s interest is unresolved and was not
Scioto App. No. 15CA3723                                                                      6


addressed in the entry. The trial court did not provide specific findings that an

interlocutory appeal while Wells Fargo’s interest remained undetermined would serve

the interests of judicial economy, and we see no interest served by delaying

determination of Wells Fargo’s interest. Thus, we must conclude that this is one of the

rare occasions where the trial court's Civ.R. 54(B) certification was not justified. Turner

v. Robinson, 4th Dist. Highland No. 15CA11, 2016-Ohio-2981, ¶ 30; Oakley v. Citizens

Bank of Logan, 4th Dist. Athens No. 04CA25, 2004–Ohio–6824, ¶ 12.

                                      CONCLUSION

       {¶12} In light of our determination that property interest asserted by Wells Fargo

remains undetermined, we lack jurisdiction to consider this appeal. Accordingly, we

DISMISS the appeal for lack of a final, appealable order. Appellees’ Joint Motion is

DENIED as MOOT. IT IS SO ORDERED. The clerk shall serve a copy of this entry on

all counsel of record at their last known addresses by ordinary mail.

Abele, J. & *Hall, J.: Concur.




                                                 FOR THE COURT


                                                 _____________________________
                                                 Marie Hoover
                                                 Judge


*Michael T. Hall, Judge of the Second Appellate District, sitting by assignment of The
Supreme Court of Ohio in the Fourth Appellate District.